         Case 2:18-cr-00422-SPL Document 414 Filed 12/11/18 Page 1 of 2




 1   feder law office, p.a.
     2930 e. camelback road, suite 160
 2   phoenix, arizona 85016
     (602) 257-0135
 3   bf@federlawpa.com
     fl@federlawpa.com
 4
     Bruce Feder - State Bar No. 004832
 5   Attorney for Defendant, Scott Spear

 6                                      UNITED STATES DISTRICT COURT

 7                                           DISTRICT OF ARIZONA

 8
 9       United States of America,                      )       NO. CR18-00422 PHX SPL
                                                        )
10                         Plaintiff,                   )
                                                        )       DEFENDANT SCOTT SPEAR’S
11                         vs.                          )       JOINDER IN DEFENDANTS LACEY’S
                                                        )       AND LARKIN’S OPPOSITION TO
12       Scott Spear.                                   )       GOVERNMENT’S MOTION FOR
                                                        )       CLARIFICATION RE ORDER ON
13                         Defendant.                   )       ATTORNEY-CLIENT PRIVILEGE
                                                        )       ISSUES
14                                                      )
                                                        )
15
16                 The Defendant, Scott Spear, by and through his attorney, Bruce Feder/Feder Law Office.,

17       P.A., hereby joins in Defendants Lacey’s and Larkin’s Opposition to Government’s Motion for

18       Clarification re Order on Attorney-Client Privilege Issues [409] in all respects as said Opposition

19       applies to him.

20                 RESPECTFULLY SUBMITTED this 11th day of December, 2018.

21                                                     FEDER LAW OFFICE, P.A.
22
23                                                     /s/ Bruce Feder
                                                       Attorney for Defendant, Scott Spear
24
     .     .   .
25
26   .     .   .

                                                            1
       Case 2:18-cr-00422-SPL Document 414 Filed 12/11/18 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 11th day of December, 2018, I electronically transmitted the
 3
     foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal of a Notice
 4   of Electronic Filing to the following CM/ECF registrants:

 5
     Kevin Rapp: Kevin.Rapp@usdoj.gov
 6   Andrew Stone: Andrew.Stone@usdoj.gov
 7   Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
     John Kucera: John.Kucera@usdoj.gov
 8   Reginald Jones: Reginald.Jones@usdoj.gov
     Peter S. Kozinets: Peter.Kozinets@usdoj.gov
 9   Attorneys for the United States
10
     Paul Cambria: pcambira@lglaw.com
11   James Grant: jimgrant@dwt.com
     Erin McCampbell: emccampbell@lglaw.com
12   Robert Corn-Rever: bobcornrevere@dwt.com
     Ronald London: ronnielondon@dwt.com
13   Janey Henze Cook: janey@henzecookemurphy.com
14   John Littrell: jlittrell@bmkattorneys.com
     Kenneth Miller: kmiller@bmkattorneys.com
15   Michael Piccarreta: mlp@pd-law.com
     Stephen M. Weiss: sweiss@karpweiss.com
16   Michael Kimerer: mdk@kimerer.com
17   Tom Bienert: tbienert@bmkattorneys.com
     Gary Lincenberg: gsl@birdmarella.com
18   Ariel Neuman: aneuman@birdmarella.com
     KC Maxwell: kcm@kcmaxlaw.com
19   David Wakukawa: dsw@kcmaxlaw.com
     Attorneys for the Defense
20
21
     By: /s/   A. Jones
22
23
24
25
26

                                                    2
